DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 09/16/2020 for application number 16/948,384. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Priority
This application has claimed the benefit of PRO Application Number 62/901,904 filed on 09/18/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

References Cited but not Used
Swaminathan et al. (US 2014/0168056 A1) – describes an augmented reality system that uses a user’s eye gaze to track and determine target items within a scene and display additional information in the form of tags for the user to interact with.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Layar et al. (EP 2560145 A2).

Regarding claim 1, Layar teaches a computer-implemented method comprising: 
receiving, by an electronic device, a visual scene within a viewing window depicting a multi-frame real-time visual scene captured by a camera onboard the electronic device [Fig. 1, Para. 55, camera captures live image data stream]; 
identifying, by the electronic device, a plurality of elements of the visual scene [Fig. 1, (1006), Paras. 55, 61, identifies target object]; 
detecting, by the electronic device and based on the plurality of elements identified in the visual scene, at least one graphic indicator associated with at least one of the plurality of elements [Fig. 1, Para. 103, generate a reference image for the detected target object]; 
detecting, by the electronic device, at least one boundary associated with the at least one element [Fig. 6, Paras. 66, 116, determine the boundaries of the target object (i.e. four corners)]; 
Fig. 1, Par. 77, generate an AR content item (i.e. AR motion graphic) to be placed on the target object]; and 
in response to determining that content related to the at least one element is available, retrieving the content and visually indicating an AR tracked control on the at least one element within the viewing window [Paras. 90, 148-149, the AR content item being interactive (i.e. flip over indicator or play button)].

Regarding claims 2, 11 and 16, Layar teaches all of the limitations of claim 1 as described above. Layar further teaches in response to determining that content related to the at least one element is unavailable, dissipating the AR motion graphics [Para. 147, a user can unpin or detach the AR content item to a target item making it unavailable or non-interactive].

Regarding claims 3, 12, and 17, Layar teaches all of the limitations of claim 1 as described above. Layar further teaches wherein the AR motion graphics include animated effects initiated at a location of the at least one graphic indicator and expanded to the boundary, the animated effects including moving elements presented within the detected boundary [Paras. 90, 148-149, the AR content item being interactive and animated (i.e. flip or play button)].

Regarding claim 4, Layar teaches all of the limitations of claim 1 as described above. Layar further teaches wherein: the AR tracked control is a play button configured to initiate, in Fig. 4, (2008), Paras. 55, 102, user initiate tracking process by selecting “scan”]; and receiving, from a user accessing the electronic device, input at the play button triggers execution of the immersive AR experience [Fig. 4, (2008), Paras. 55, 102, user initiate tracking process by selecting “scan”].

Regarding claims 5, 13, and 18, Layar teaches all of the limitations of claim 1 as described above. Layar further teaches wherein the detected boundary defines an edge of the at least one element, the defined edge configured to contain the AR motion graphics to a portion of the visual scene [Paras. 66, 116, the boundaries around the target object can be set by the user to surround the target object (i.e. user setting boundaries can be of any size or shape)].

Regarding claims 6, 14, and 19, Layar teaches all of the limitations of claim 1 as described above. Layar further teaches wherein: the graphic indicator is a logo [Paras. 90, 148-149, the AR content item can contain an image, icon, text, etc. (i.e. logo information)]; and the AR motion graphics include a plurality of animated and non-overlapping shapes presented within the detected boundary [Paras. 90, 148-149, the AR content item can be animated (i.e. pressing play button, flip AR content to backside)].

Regarding claims 7 and 20, Layar teaches all of the limitations of claim 1 as described above. Layar further teaches wherein the at least one element is a virtual object [Para. 127, the target object can be a virtual object]; and the detected boundary defines a surface of the virtual object [Para. 127, user selecting the boundaries for the target object].

Regarding claim 8, Layar teaches all of the limitations of claim 1 as described above. Layar further teaches wherein the at least one element is a virtual object [Para. 127, the target object can be a virtual object]; and the detected boundary defines a volume of the virtual object [Para. 127, user selecting the boundaries for the target object (i.e. defined region or volume of the object)].

Regarding claim 9, Layar teaches all of the limitations of claim 1 as described above. Layar further teaches wherein the retrieved content is based on a geographic location of the electronic device [Para. 135, the system uses geographic location information of the camera device for use in determining the scene information].

Regarding claim 10, Layar teaches a computer program product tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed by at least one computing device, are configured to cause the at least one computing device to: 
receive, by an electronic device, a visual scene within a viewing window depicting a multi-frame real-time visual scene captured by a camera onboard the electronic device [Fig. 1, Para. 55, camera captures live image data stream]; 
identify, by the electronic device, a plurality of elements of the visual scene [Fig. 1, (1006), Paras. 55, 61, identifies target object]; 
detect, by the electronic device and based on the plurality of elements identified in the visual scene, at least one graphic indicator associated with at least one of the plurality of elements [Fig. 1, Para. 103, generate a reference image for the detected target object]; 
Fig. 6, Paras. 66, 116, determine the boundaries of the target object (i.e. four corners)]; 
generate, in the viewing window and based on the detection of the at least one graphic indicator, Augmented Reality (AR) motion graphics within the detected boundary [Fig. 1, Par. 77, generate an AR content item (i.e. AR motion graphic) to be placed on the target object]; and 
in response to determining that content related to the at least one element is available, retrieving the content and visually indicating an AR tracked control on the at least one element within the viewing window [Paras. 90, 148-149, the AR content item being interactive (i.e. flip over indicator or play button)].

Regarding claim 15, Layar teaches a system comprising: 
at least one processor [Fig. 3, (6), Para. 94, processor]; 
memory storing instructions that, when executed by the at least one processor [Fig. 3, (9), Para. 96 memory to store instructions to be executed by the processor], cause the system to perform operations including: 
receiving a visual scene within a viewing window depicting a multi-frame real-time visual scene captured by a camera onboard the electronic device [Fig. 1, Para. 55, camera captures live image data stream]; 
identifying a plurality of elements of the visual scene [Fig. 1, (1006), Paras. 55, 61, identifies target object]; 
Fig. 1, Para. 103, generate a reference image for the detected target object]; 
detecting at least one boundary associated with the at least one element [Fig. 6, Paras. 66, 116, determine the boundaries of the target object (i.e. four corners)]; 
generating, in the viewing window and based on the detection of the at least one graphic indicator, Augmented Reality (AR) motion graphics within the detected boundary [Fig. 1, Par. 77, generate an AR content item (i.e. AR motion graphic) to be placed on the target object]; and 
in response to determining that content related to the at least one element is available, retrieving the content and visually indicating an AR tracked control on the at least one element within the viewing window [Paras. 90, 148-149, the AR content item being interactive (i.e. flip over indicator or play button)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179